Name: COMMISSION REGULATION (EEC) No 1145/93 of 10 May 1993 re-restablishing the levying of customs duties on products falling within CN code 8712Ã 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: land transport;  tariff policy;  Asia and Oceania
 Date Published: nan

 12. 5. 93 Official Journal of the European Communities No L 116/11 COMMISSION REGULATION (EEC) No 1145/93 of 10 May 1993 re-restablishing the levying of customs duties on products falling within CN code 8712 00 , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply of these products into the Community originating in China, reached the reference base in question after being charged thereagainst ; whereas the exchange of informa ­ tion organized by the Commission has demonstrated that continuance of the reference threatens to cause economic difficulties in a region of the Community ; whereas, there ­ fore, customs duties in respect of the products in question must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1993, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended for 1993, and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of products falling within CN code 8712 00 , originating in China, the reference base is fixed at ECU 9 454 000 ; whereas, on 3 February 1993, imports CN code Description 8712 00 Bicycles and other cycles (including delivery tricycles), not motorized : 8712 00 10  Without ball bearings 8712 00 90  Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . O OJ No L 396, 31 . 12. 1992, p. 1 .